Habeas corpus proceedings were filed in the probate court by Lillie White (appellee) against N.W. Baxley (appellant) for the custody of Ruby Clyde Baxley. From a decree awarding the custody to petitioner, respondent appeals.
This case was tried and judgment rendered on November 19, 1917. Appeal was taken on November 20, 1917, and on January 24, 1918, was submitted in this court on motion to affirm. The appeal is on the record, and the time for filing bill of exceptions has expired. The record is free from error, and the motion to affirm is granted.
Affirmed.